DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on March 16, 2021 for application 16/548,932.  Claims 1, 7-8, 10, 14-15, 17, and 19 were amended, claims 4, 11, and 18 were cancelled, and claims 1-3, 5-10, 12-17, and 19-20 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on March 16, 2021 have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 6 of the Remarks that concerns the objection to the specification, the amended specification cures the deficiency and the objection is withdrawn.
Regarding the Applicant’s response at page 6 of the Remarks that concerns the double patenting rejection of the pending claims, the filing of the terminal disclaimer on March 19, 2021 by the Applicant addresses the issue and the corresponding rejection is withdrawn.
Regarding the Applicant’s response at pages 6-7 of the Remarks that concerns the § 112(b) rejection of claims 5, 12, and 19, the amendments to the corresponding independent claims 1, 8, and 15 adequately resolves the issue and the rejection is withdrawn.

Within the argument, the Applicant makes the following statements:

Statements Made with Respect to Claim 1-
· “As the Examiner must realize, a ‘storage’ ratio (based on the number of ‘storage sites’) speaks nothing about determining how many ‘different blockchains’ are used based on the ‘multiple shares’ and ‘publishing ... the multiple shares via the number of the different blockchains,’ as independent claim 1 recites.”  Remarks, p. 7.

· “Indeed, Raduchel with Paul and Wright's ‘storage’ ratio (based on the number of ‘storage sites’) is irrelevant to how many ‘different blockchains’ are used based on the ‘multiple shares’ and irrelevant to ‘publishing ... the multiple shares via the number of the different blockchains.’”  Remarks, p. 7.

· “Because a ratio of ‘storage sites’ is irrelevant to ‘publishing’ the multiple shares ‘via the number of the different blockchains,’ independent claim 1 cannot be obvious.”  Remarks, p. 8.

Statements Made with Respect to Claims 8 and 15-
· “As this Reply explains, Raduchel with Paul and Wright's ‘storage’ ratio (based on the irrelevant to ‘distribut[ion]’ of the ‘multiple shares using the different blockchains.’”  Remarks, pp. 8-9.

Statements Made with Respect to Claims 1, 8 and 15 -
· Raduchel with Paul and Wright expressly explains a ‘distribution schedule’ that is based on ‘storage cost,’ ‘fault tolerance,’ geography, regulations, and ‘network bandwidth.’"  Remarks, pp. 8-9.

	Independent claims 1, 8, and 15 possess three primary steps: 1) “splitting” a document into “multiple shares” via a “secret sharing algorithm;” 2) “determining” the number of “blockchains based on the [number] of multiple shares;” and 3) “publishing” the “multiple shares via the number of different blockchains.” (quoted material based upon claim 1).  Ultimately, patentability rests upon the second step, as the splitting of an electronic document via a secret algorithm and publishing blockchains are well-known in the art.
	The Applicant’s arguments seemingly rest upon three points.  First, the applicant argues that the “storage sites” are irrelevant to “publishing.”  However, the argument is not persuasive because “publishing” directly relates to blockchains and not to storage sites, which is reflected by the actual claim language or limitations.  Such a position is established in the Office Action of December 17, 2020 (“Office Action”).  More specifically, the Examiner cites Fig. 21, ¶ [0385] of Raduchel as teaching the publishing step with respect to blockchains.  See Office Action, p. 11.  This citation to ¶ [0385] was relied upon because the “distribute[d]” material was referenced with respect to Shamir’s 
	Regarding the second point, the Applicant argues that the “storage sites” as taught by the prior art of record are irrelevant to the claim limitations of “blockchains.”  After reviewing the Applicant’s argument, the Examiner respectfully concludes that the independent claims fail to overcome the prior art of record as established in the Office Action.
	Applicant’s argument frequently references “storage sites,” but the prior art of record teaches more than just “storage sites.”  This point gets to the heart of the patentability issue, as the cited prior art references clearly teach the use of a secret sharing algorithm for distributed storage sites.  Because blockchains represent a type of distributed storage system, the use of a secret sharing algorithm for a blockchain system is not patentable over the prior art.
	More specifically, Paul at ¶ [0043] (Table 4) teaches the use of a “Secret Sharing Ratio - X/Y: [to] indicate[] the number of storage sites (e.g., nodes) X out of Y sites usable to aggregate the sensitive metadata secret shared by the DV [Data Vaporizer] in order to decode the sensitive metadata.”  See Office Action, p. 11.  Although this passage doesn’t literally teach that the “storage sites” are “distributed storage sites,” such an inference is reasonable and is readily confirmed by even the title of the Paul reference – “Secure Online Distributed Data Storage Service.”  

In assessing the merit of the Applicant’s argument, the Examiner further reconsidered the fairness of the “leap” from distributed storage sites to blockchains.  A search on the Internet reveals that blockchains are viewed as a form of distributed storage.  However, this present-day search is not necessarily representative of the state of the prior art at the effective filing date of the instant application.  Thus, the Examiner conducted a prior art search with respect to the effective filing date of February 2, 2017 to assess whether one skilled in the art would equate a blockchain with distributed storage.  Here, the Examiner relies upon US 2018/0285879 to Gadnis et al. to re-affirm the relationship between blockchains and distributed storage.  Gadnis states at ¶ [0020], “As used herein, ‘blockchain’ refers to a distributed storage platform and network in which individual ‘blocks’ are connected in a chain.” 
Finally, regarding Applicant’s argument with respect to the “distribution schedule” as disclosed by Paul at ¶ [0062], the cited passage provides a rationale for why a certain distribution occurs, but it doesn’t negate the teaching associated with Shamir’s secret sharing algorithm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel et al. (US 2017/0161439, “Raduchel” in view of Paul et al. (US 2014/0201541, “Paul”), and further in view of Wright et al. (US 2018/0367298, “Wright”).
Regarding Claim 1
A method (Fig. 21, ¶¶ [0379]-[0397]), comprising: retrieving, by a server (Fig. 1A, sever), an electronic document (Fig. 21, ¶ [0380], “The user electronic device 130 accesses the complete electronic medical record file, or multiple files, from the record storage system 140 (2110).”); 
splitting, by the server, the electronic document into of …1 shares via an electronic representation of a secret sharing algorithm (Fig. 21, ¶ [0382], “The user electronic device 130 can split the electronic medical record file into fragments (2130). In an exemplary embodiment, the electronic medical record can be split using a (k, n) threshold scheme, as described by Shamir…”); 
2 …; and 
publishing, by the server, the multiple shares via the number of the different blockchains (Fig. 21, ¶ [0385], “The user electronic device 130 distributes the electronic medical record fragments [as shares] to storage (2160),” where the publishing occurs via the blockchains as disclosed by Wright).
Raduchel doesn’t disclose
	1 … multiple shares …
	2 determining, by the server, a number of different blockchains based on the multiple shares; 
Paul, however, discloses
	1 … multiple shares … (¶ [0064], “The Shamir's secret sharing algorithm provides a way to divide some data D (e.g., the safe combination) into n pieces D1, . . . Dn in such a way that knowledge of any k or more Di pieces makes D easily computable,” i.e., because n need not be 1, n can be greater than 1 and thereby each recipient can multiple shares, e.g., D1, D2, and D3 (and when the document is split into shares according to Raduchel))
	2 determining, by the server, a number …a based on the number of the multiple shares (Fig. 3, ¶¶ [0032],  [0043], “Secret Sharing Ratio - X/Y: Indicates the number of storage sites (e.g., nodes) X out of Y sites usable to aggregate the sensitive metadata secret shared by the DV [Data Vaporizer] in order to decode the sensitive metadata,” i.e., the “ratio” is determin[ed] by each of the number of multiple shares and the number of different blockchains, where these numbers correspond to a number of “sites” or “nodes” (and where the “nodes” are taken as “blockchains” as disclosed by Wright);
Wright, however, discloses
	a …of different blockchains… (¶ [0002], “The nodes may be associated with, for example, … peer-to-peer ledger (i.e. blockchain);” see also ¶¶ [0050], [0064], i.e., a “verification element” is split into “shares,” and the “system may comprise or utilize a blockchain”)
	Regarding the combination of Raduchel and Paul, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified record system of Raduchel to have included the shares feature of Paul. One of ordinary skill in the art would have been motivated to incorporate the shares feature of Paul because Raduchel discusses the use of Shamir’s secret sharing technique, see Raduchel ¶ [0382], and Paul teaches consideration of a sharing option, “low, medium, and high,” see Paul ¶ [0032], that advantageously provides a system with 
	Regarding the combination of Raduchel-Paul and Wright, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the record system of Raduchel to have included the blockchain feature of Wright. One of ordinary skill in the art would have been motivated to incorporate the blockchain feature of Wright because teaches that “cryptography involves techniques for secure storage of sensitive data as well as its communication between two or more nodes,” see Wright ¶ [0002], and the use of blockchains (and the use of cryptographic hashes) increases the security of communication between the “nodes” as disclosed in Raduchel. 
Regarding Claim 2
Raduchel in view of Paul, and further in view of Wright (“Raduchel-Paul-Wright”) discloses the method of claim 1, and Raduchel further discloses
further comprising retrieving the electronic representation of the secret sharing algorithm (¶¶ [0371], [0382], “The algorithm for determining the number of output data copies to store can include but is not limited to the previously described Shamir's (k, n) threshold scheme,” i.e., the “algorithm” is employed within Raduchel as a program/subroutine that represents an electronic representation that is retriev[ed] in order to split the medical record as illustrated in Fig. 21).
Regarding Claim 3
Raduchel-Paul-Wright discloses the method of claim 1, and Raduchel further discloses
wherein the retrieving of the electronic document further comprises retrieving…1 (Fig. 21, ¶ [0380]).
Wright further discloses
1 …an electronic mortgage application (¶ [0002], “The nodes may be associated with, for example, … a system such as a banking system,” i.e., a banking system includes mortgage application[s]).
Regarding the combination of Raduchel and Wright, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raduchel to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “simple substitution of one known element for another to obtain predictable results.” See MPEP § 2143(I)(B).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(B):
1) the prior art contained a device that differed from the claimed device by the substitution of some component, and more specifically, Raduchel discloses the security of a medical record that differs from the claimed invention that possesses the security of a mortgage application, where the security of the mortgage application substitutes for the security of the medical record of Raduchel;
2) the substituted component of the security of the mortgage application was known in the art, as demonstrated by Wright; and
3) one of ordinary skill in the art could have substituted one known element (the security of the mortgage application of Wright) for another (the security of the medical record of Raduchel) and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 4
Raduchel-Paul-Wright discloses the method of claim 1, and Paul further discloses 
further comprising integrating the first number of the multiple shares …1 (¶ [0064], i.e., the multiple shares as, e.g., D1, D2, and D3) 
Wright further discloses
1 … into the second number of the different blockchains (¶¶ [0050], [0064], i.e., a “verification element” is split into “shares,” and the “system may comprise or utilize a blockchain,” which thus requires the multiple shares to be integrat[ed] into the blockchains).
Regarding the rationale to combine Raduchel and Paul and the rationale to combine Raduchel-Paul and Wright, the rationales to combine are the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 4.
Regarding Claim 5
Raduchel-Paul-Wright discloses the method of claim 1, and Paul further discloses
further comprising integrating the multiple shares…1 (¶ [0064], i.e., the multiple shares as, e.g., D1, D2, and D3; the Examiner further reminds Applicant of the § 112(b) rejection of claim 5)
Wright further discloses
1 …into the different blockchains (¶¶ [0050], [0064], i.e., a “verification element” is split into “shares,” and the “system may comprise or utilize a blockchain,” which thus requires the multiple shares to be integrat[ed] into the blockchains).

Regarding Claim 6
Raduchel-Paul-Wright discloses the method of claim 1, and Raduchel further discloses
further comprising broadcasting the different blockchains to recipients (¶ [0385], “The user electronic device 130 distributes the electronic medical record fragments to storage (2160). The storage of the electronic medical record fragments can include but is not limited to local storage, hosted storage, cloud storage services, P2P storage networks, any combination of these”).
Regarding Claim 7
Raduchel-Paul-Wright discloses the method of claim 1, and Paul further discloses
further comprising generating a hash value representing a share of the multiple shares (as disclosed by Paul) by hashing an electronic data representing the share (¶ [0061], “To mitigate the risks of data breach, each segment is not only stripped of information identifying the patient (the user) but also encrypted by a key unique to the patient (for example, the public key of the user). To counter data alteration/tampering, the segment also may include integrity check. In one example, a hash code (e.g., a MD5 hash) may be generated for the segment and embedded with the data segment in a manner unknown to an intruder,” i.e., the “segment” represents a share (as electronic data) and it is hashed).
Regarding Independent Claim 8 
With respect to independent claim 8, a corresponding reasoning as given earlier mutatis mutandis, to the subject matter of claim 8. Therefore, claim 8 is rejected, for similar reasons, under the grounds set forth for claim 1. 
Regarding Dependent Claims 9-14
With respect to dependent claims 9-14, a corresponding reasoning as given earlier for dependent claims 2-7 applies, mutatis mutandis, to the subject matter of claims 9-14. Therefore, claims 9-14 are rejected, for similar reasons, under the grounds set forth for claims 2-7.
Regarding Independent Claim 15
Raduchel discloses
A memory device storing instructions that when executed by a hardware processor perform operations (Figs. 1 & 7, ¶¶ [0124]-[0125], “The electronic device 740 includes a processor configured to control operations of the electronic device 740 and includes at least one computer-readable storage medium that stores instructions executed by the processor in performing the described processes,” and “Electronic medical records storage systems 710, 720, and 730 may be similar to record storage system 140, 150, and 160 described above with respect to FIG. 1.”), the operations comprising: 
retrieving an electronic document (Fig. 21, ¶ [0380], “The user electronic device 130 accesses the complete electronic medical record file, or multiple files, from the record storage system 140 (2110).”); 
splitting the electronic document into a number …1 shares via an electronic representation of a secret sharing algorithm (Fig. 21, ¶ [0382], “The user electronic ; 
2 …; and 
distributing the number NS of the multiple shares via the number NB of the different blockchains according to the share distribution mechanism (Fig. 21, ¶ [0385], “The user electronic device 130 distributes the electronic medical record fragments [as shares] to storage (2160),” where the distributing occurs via the blockchains as disclosed by Wright).
Raduchel doesn’t disclose
	1 … Ns of multiple shares…
	2 determining a share distribution mechanism using a number NB of different blockchains based on a ratio of Ns/NB;
Paul, however, discloses
	1 … Ns of multiple shares… (¶ [0064], “The Shamir's secret sharing algorithm provides a way to divide some data D (e.g., the safe combination) into n pieces D1, . . . Dn in such a way that knowledge of any k or more Di pieces makes D easily computable,” i.e., because n need not be 1, n can be greater than 1 and thereby each recipient can received multiple shares, e.g., D1, D2, and D3 cumulatively form N1 (i.e., N1 is the first subset of multiple shares when the document is split into “fragments” as disclosed by Raduchel))
	2 determining a share distribution mechanism using a number NB …a based on a ratio of Ns/NB (Fig. 3, ¶¶ [0032],  [0043], “Secret Sharing Ratio - X/Y: Indicates the determin[ed] via a share distribution mechanism by each of the NB and NS, where NB and NS correspond to a number of “sites” or “nodes” (and where the “nodes” are taken as “blockchains” as disclosed by Wright));
Wright, however, discloses
	a …of different blockchains…(¶ [0002], “The nodes may be associated with, for example, … peer-to-peer ledger (i.e. blockchain);” see also ¶¶ [0050], [0064], i.e., a “verification element” is split into “shares,” and the “system may comprise or utilize a blockchain”)
Regarding the combination of Raduchel and Paul, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified record system of Raduchel to have included the shares feature of Paul. One of ordinary skill in the art would have been motivated to incorporate the shares feature of Paul because Raduchel discusses the use of Shamir’s secret sharing technique, see Raduchel ¶ [0382], and Paul teaches consideration of a sharing option, “low, medium, and high,” see Paul ¶ [0032], that advantageously provides a system with greater flexibility by allowing a user to weigh the necessary degree of security against the computational cost of implementing that degree of security.
	Regarding the combination of Raduchel-Paul and Wright, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the record system of Raduchel to have included the blockchain feature of Wright. One of ordinary skill in the art would have been motivated 
Regarding Dependent Claims 16-20
With respect to dependent claims 16-20, a corresponding reasoning as given earlier for dependent claims 2-6 applies, mutatis mutandis, to the subject matter of claims 16-20. Therefore, claims 16-20 are rejected, for similar reasons, under the grounds set forth for claims 2-6.
	The Examiner finally notes that prosecution may be advanced by considering the limitation of the ratios having a “maximum value” as claimed in the ‘897 patent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491